Gamble, Judge.
The parties in this case, on the trial in the Circuit Court, by agreement of counsel, admitted the evidence on each side to go to the jury, and after the evidence was closed, they agreed upon the law which should be pronounced to t'he jury by the court, in the form of instructions. The plaintiffs became dissatisfied when the verdict was found for the defendants, and moved for a new trial, which the court overruled. As this court does not review the action of the Circuit Court, on a motion for a new trial upon the evidence, and as the parties in this case agreed upon the instructions to be given, as well as the evidence upon which the jury were to pass, there is no point to be decided.
The judgment is affirmed, the other judges concurring-.